IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                            February 12, 2008
                               No. 05-11434
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

FRED SCOTT

                                         Plaintiff-Appellant

v.

TARRANT COUNTY COMMISSIONERS, Official Capacity; DIONNE BAASBY,
Tarrant County Commissioner, Official Capacity; MARTI VAN RAVENSWAY,
Tarrant County Commissioner, Official Capacity; GLEN WHITLEY, Tarrant
County Commissioner, Official Capacity; J D JOHNSON, Tarrant County
Commissioner, Official Capacity; G K MEANINS, Tarrant County
Commissioner, Official Capacity; TIM CURRY, District Attorney, Tarrant
County Texas, Official Capacity; NFN THORNTON, Judge, 372nd Judicial
District Court, Tarrant County, Texas, Official Capacity; DON CARPENTER,
Former Sheriff of Tarrant County, Official Capacity; DAVID WILLIAMS,
Sheriff, Official Capacity; JACK STRICKLAND, Private Attorney, Individual
Capacity

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:05-CV-437


Before JOLLY, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-11434

      Fred Scott, Texas prisoner # 907987, appeals the dismissal of his 42 U.S.C.
§ 1983 complaint as time-barred pursuant to 28 U.S.C. §§ 1915A(b)(1),
1915(e)(2)(B)(I), (ii). He argues that the statute of limitations should be tolled
because the defendants fraudulently concealed their actions, preventing him
from timely learning the facts underlying his claims.
      Scott states that he learned the factual basis underlying his claims in
January 2000. Therefore, barring tolling, he had until January 2002 to file a
timely § 1983 complaint. Scott’s allegations of fraudulent concealment are not
a basis for tolling of the limitations period because they relate to actions
occurring prior to January 2000. Accordingly, Scott’s § 1983 complaint, filed in
July 2005, is barred by the statute of limitations.
      The district court’s dismissal of Scott’s action as frivolous and for failure
to state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Scott is cautioned
that if he accumulates three strikes pursuant to § 1915(g), he may not proceed
in forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2